United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
L.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Red River, TX, Employer
_________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1838
Issued: October 4, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 8, 2015 appellant filed a timely appeal from a May 1, 2015 merit decision
and an August 19, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her occupational disease claim and an August 19, 2015 nonmerit
decision which denied her June 1, 2015 request for reconsideration. The Board docketed the
appeal as No. 15-1838
On May 27, 2014 appellant, then a 64-year-old painter, filed a claim for recurrence of
disability (Form CA-2a) due to a March 31, 2009 employment injury. She explained that her
knee condition never stopped hurting and that her calf never stopped swelling.
OWCP adjudicated the claim as a new occupational disease claim and converted the
claim to an occupational disease claim (Form CA-2). In a March 25, 2015 memorandum to the
file, the claims examiner directed that the claim be converted to a Form CA-2 claim and directed
that the previously accepted claim, OWCP File No. xxxxxx168, be doubled with the new claim
under OWCP File No. xxxxxx793. File No. xxxxxx168, however, is not presently available for
review before the Board.
The Board has duly considered the matter and finds that the case is not in posture for a
decision.

OWCP procedures provide that the cases should be combined when correct adjudication
of the issues depends on frequent cross-reference between files.1 In the instant case, OWCP
determined that the recurrence claim should be adjudicated as a new occupational disease claim
and requested that the previously accepted claim, File No. xxxxxx168, be doubled with the new
occupational disease claim under number File No. xxxxxx793. Upon review of the record,
however, it is clear that the record does not contain the factual and medical evidence pertaining
to appellant’s March 31, 2009 employment injury in File No. xxxxxx168.
The Board will consequently remand the case for OWCP to combine the current case
record with File No. xxxxxx168. Following this and any further development deemed necessary,
it shall issue a de novo decision on the merits.
IT IS HEREBY ORDERED THAT the August 19 and May 1, 2015 decisions of the
Office of Workers’ Compensation Programs be set aside and the case remanded for further
action consistent with this order of the Board.
Issued: October 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

